PER CURIAM.
The record reveals the existence of a genuine issue as to a material fact, namely, *889whether or not appellant wife saw or should have seen the alleged defect in the sidewalk of the City of Tampa. Accordingly, the summary judgment entered below against the plaintiffs-appellants should be reversed. Rule 1.36(c), Florida Rules of Civil Procedure, 30 F.S.A.; Mullis v. City of Miami, Fla.1952, 60 So.2d 174; Smith v. Poston Bridge & Iron, Inc., Fla.1956, 87 So.2d 581; Delany v. Breeding’s Homestead Drug Co., Fla.1957, 93 So.2d 116; Farrey v. Bettendorf, Fla.1957, 96 So.2d 889; Bess v. 17545 Collins Avenue, Inc., Fla.1957, 98 So.2d 490; Buck v. Hardy, Fla.App. 1958, 106 So.2d 428; Mason v. Renick, Fla.App.1958, 107 So.2d 38.
Reversed.
KANNER, C. J., ALLEN, J., and WALDEN, JAMES H., Associate Judge, concur.